REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/01/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/22 has been entered.
 	The reply filed 03/01/22 affects the application 16/316,934 as follows:
1.     Claims 1-9, 16-18 have been canceled. New claims 19-32 have been added. This leaves pending claims 10, 19-32.
2.     The responsive is contained herein below.
	Also, the IDS filed 03/01/22 have been considered by the Examiner and does not affect the patentability of Applicant’s claimed invention. In particular, none of the references submitted in the IDS teach or suggest the claimed composition. Furthermore, none of the references could be combined, nor is there any motivation to combine any of the references in order to apply a new ground(s) rejection of the claims.  Moreover, the IDS do not affect the patentability of Applicant’s claimed invention. 
Applicant’s claims amendment filed 03/01/22 further limits the claimed invention that was previously allowed and does not affect the patentability of Applicant’s claimed invention. 
The examiner has found claims 10, 19-32 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The compounds of Applicant’s claimed invention are different from the compounds of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the claimed compounds possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. That is, the prior art does not disclose or suggest, nor is it obvious to prepare Applicant’s claimed compounds which are monomeric compounds of equatorially modified polymer linked multimeric (PLM) guanosine-3', 5'-cyclic monophosphate (cGMP) analogues. Also, some of Applicant’s claimed compounds have an imidazole ring which is unsubstituted or is substituted by an unsubstituted phenyl or is substituted by a group other than unsubstituted phenyl are not taught or suggested in the prior art, nor are obvious over the prior art. For example, for Applicant’s elected species (i.e.; the compound 22), the imidazole ring is substituted by a 4-methylphenyl (i.e.; a substituted phenyl) which is not suggested in the prior art, nor is obvious over the prior art. Also, the compounds or species which includes the specific compounds 2-4, 6, 9, 10, 20, 22-24, 39, 32-37, 50, 51 and 54, possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed compound. 
Moreover, the compounds and method of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623